DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed November 30, 2018, is entered.  Applicant amended claims 3, 6 and 8-11.  No new matter is entered.  Claims 1-12 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (U.S. Publication No. 2018/0114651).
claims 1 and 3, Shimamoto teaches a lithium ion secondary battery (Title) comprising a positive electrode comprising a positive electrode active material made of a lithium composite oxide (Paragraphs 67 and 68) and carbon nanotubes (Paragraphs 70 and 71).
Although Shimamoto is explicitly silent as to whether the carbon nanotubes have a lithium ion diffusion path, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges at Paragraph [0019] of the originally-filed specification that a nano-carbon material having pipes, such as a carbon nanotube, has a Li ion diffusion path within the scope of the claimed invention.
Shimamoto further teaches the battery comprises an electrolyte solution comprising at least 0.8 M Li[(FSO2)2N] as an electrolyte, and LiPO2F2 as an additive.  Paragraphs 60 and 61.
Shimamoto further teaches the solvent system for the electrolyte is a mixture of cyclic carbonates and linear carbonates.  Paragraphs 43 and 44.  Shimamoto identifies ethylene carbonate (EC) as an effective solvent.  Paragraph 45.  Shimamoto also identifies methyl ethyl carbonate, also known as ethyl methyl carbonate (EMC), and dimethyl carbonate (DMC) as effective asymmetric linear carbonates.  Paragraphs 48-50.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include at least EMC, DMC and EC as the solvents of the electrolyte taught by Shimamoto because Shimamoto teaches this to be one of 
With respect to claim 2, Shimamoto teaches the positive electrode active material and carbon nanotube are mixed together prior to the addition of other ingredients, such as a binder, meaning the carbon nanotube coats a surface of the positive electrode active material within the scope of the claimed invention.  Paragraphs 70-72.
With respect to claim 10, Shimamoto teaches the solvent system for the electrolyte solution comprises a 35:65 volume ratio of the cyclic carbonate to the linear esters.  Paragraph 58.  Shimamoto does not require any specific ratio of the two linear esters that are present, meaning it is within the scope of Shimamoto’s disclosure that the volume ratio be represented as EC(35):DMC(32.5):EMC(32.5), for example, wherein other variations of DMC and EMC are also within the scope of Shimamoto’s disclosure.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
(3)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (U.S. Publication No. 2018/0114651), as applied to claims 1-3 and 10 above, and further in view of Bito et al. (U.S. Publication No. 2008/096110).
With respect to claim 5, Shimamoto teaches the nano-carbon is a carbon nanotube but is silent as to its length and diameter.
However, Bito, which deals with lithium ion secondary batteries, teaches carbon nanotube additives for such a battery having a diameter of between 5 to 50 nm and a length between 0.05 to 50 microns are associated with a higher capacity maintenance rate.  Paragraph prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use carbon nanotubes within the length and diameter ranges taught by Bito because carbon nanotubes meeting those requirements are associated with a higher capacity maintenance rate.
(4)
Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (U.S. Publication No. 2018/0114651), as applied to claims 1-3 and 10 above, and further in view of Mie et al. (U.S. Publication No. 2004/0106047).
With respect to claims 6, 7 and 8, Shimamoto teaches the electrolyte contains Li[(FSO2)2N] and LiPF6 as another electrolyte, wherein the total concentration of electrolyte is between 0.8 to 1.6 M (Paragraphs 60 and 61) but is silent as to the molar ratio of Li[(FSO2)2N] and LiPF6.
However, Mie, which deals with lithium ion batteries, teaches an electrolyte for the non-aqueous electrolyte comprises LiFSI and LiPF6 in a molar ratio of 7:3, which is 1 or more.  Paragraph 53.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Shimamoto with Mie is the use of a known technique to improve a similar device in the same way.  Both Shimamoto and Mie are directed toward nonaqueous electrolytes for lithium ion batteries comprising LiFSI and 6 is 7:3.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that a similar ratio would be effective for Shimamoto’s electrolyte because Mie teaches this to be an effective ratio, meaning the modification has a reasonable expectation of success.  
(5)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (U.S. Publication No. 2018/0114651), as applied to claims 1-3 and 10 above, and further in view of Shigematsu et al. (U.S. Publication No. 2013/0330610).
With respect to claim 9, Shimamoto teaches the electrolyte comprises LiPO2F2 as an additive but is silent as to its mass% in the electrolyte solution.
However, Shigematsu, which deals with nonaqueous electrolytes, teaches LiPO2F2 is present in the electrolyte at 0.5 mass%.  Paragraph 316.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Shimamoto with Shigematsu is the use of a known technique to improve a similar device in the same way.  Both Shimamoto and Shigematsu are directed toward nonaqueous electrolytes for lithium ion batteries comprising LiPO2F2.  Shigematsu teaches an effective mass% of LiPO2F2 in a nonaqueous electrolyte is 0.5 mass%.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that a similar mass% would be effective for Shimamoto’s electrolyte because Shigematsu teaches this to be an effective amount, meaning the modification has a reasonable expectation of success.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (U.S. Publication No. 2018/0114651), as applied to claims 1-3 and 10 above, and further in view of Tanaka et al. (U.S. Publication No. 2011/0159363).
With respect to claims 11 and 12, Shimamoto is silent as to whether the active material is a layered structure of lithium-cobalt-nickel-manganese composite oxide.
However, Tanaka, which deals with lithium ion batteries, teaches a layered structure of lithium-cobalt-nickel-manganese composite oxide is an effective positive electrode active material.  Paragraph 32.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Shimamoto with Tanaka is the simple substitution of one known element for another to obtain predictable results.  Shimamoto teaches a lithium ion secondary battery comprising a lithium composite oxide as the positive electrode active material.  Tanaka teaches a lithium ion secondary battery comprising layered lithium-cobalt-nickel-manganese composite oxide as the positive electrode active material.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize layered lithium-cobalt-nickel-manganese composite oxide as the positive electrode active material because Tanaka teaches it to be an effective electrode active material for lithium ion batteries, meaning the modification has a reasonable expectation of success.



(7)
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest the lithium ion diffusion path additive is porous graphene satisfying all the conditions of claim 4.
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796